Upon consideration of the petition filed by Petitioner (Jack Stratton) on the 24th day of May 2005 in this matter for a Writ of Mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in Conference this the 24th day of May 2005."
Upon consideration of the petition for Writ of Prohibition filed by Petitioner (Jack Stratton) on the 24th day of May 2005 in this matter, the following order was entered and is:
"Denied by order of the Court in conference, this the 24th day of May 2005."
Upon consideration of the petition filed by Petitioner (Jack Stratton) on the 24th day of May 2005 for Writ of Supersedeas and Motion for Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of May 2005."